                      Case 1:20-cv-03702-JPB Document 23 Filed 10/08/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Northern District
                                                  __________  District of
                                                                       of Georgia
                                                                          __________


             RICHARD LEE BROWN, ET AL.                            )
                             Plaintiff                            )
                                v.                                )      Case No.   1:20-CV-3702-JPB
           SECRETARY ALEX AZAR, ET AL.                            )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          AMICUS CURIAE Nat'l Housing Law Project, Legal Services of N. Virginia, Atlanta Legal Aid Society                    .


Date:          10/08/2020                                                                  /s/ Lindsey M. Siegel
                                                                                             Attorney’s signature


                                                                               Lindsey M. Siegel, GA Bar No. 730072
                                                                                         Printed name and bar number
                                                                                     Atlanta Legal Aid Society, Inc.
                                                                                    246 Sycamore Street, Suite 120
                                                                                          Decatur, GA 30030

                                                                                                   Address

                                                                                       Lmsiegel@atlantalegalaid.org
                                                                                               E-mail address

                                                                                              (770) 817-7522
                                                                                              Telephone number

                                                                                              (404) 377-2349
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
